Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 4, 6, 8, 9, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20090225336 to Siemens in view of US Patent Application Publication Pub. No. US 20070188485 to Yasukawa further in view of US Patent Application Publication Pub. No. US 20140157115 to Sato further in view of US Patent Application Publication Pub. No. US 20140192378 to Misawa.
       Regarding claim 1, Siemens discloses a method for simulating a printing process of print jobs in a digital high-capacity printing system including a print server and a printing apparatus (paragraph 2, 35, 37-38, 42-43, 68; digital high capacity printers 30-36 in the system including server 18; raster simulation module provided in the system), the method comprising:
      starting a print job, including unrastered print data, at the print server by the system monitor of the digital high-capacity printing system (paragraph 35-36, 38, 40, 42-43, 47; print job including original print data (unrastered) from the host/client is started in the server 18 by conversion process of the print data; print server (output management system) functions as monitoring system for the printers);
      transferring the unrastered print data to the printing apparatus (paragraph 42, 47, 52; print data stream transferred to the printer includes the original print data (unrastered data)).


      supplying the unrastered print data to an image raster processor of the printing apparatus while data is steadily removed from the image raster processor to simulate printing,; and
      providing feedback to the system monitor about an occurrence of an error message of the image raster processor or of another component of the printing apparatus.
       Yasukawa discloses activating a simulation state of the printing apparatus by a system monitor (paragraph 20-21, 23, 57, 59, 64, 72; terminal device (system monitor) since it monitors fails; the terminal device provides instructions to activate simulation of the printer device by providing original image data and print job in step s300 to the simulation unit 12 to simulate the printer);
      supplying the unrastered print data to an image raster processor while data is steadily removed from the image raster processor to simulate printing (paragraph 24-28, 30, 34, 39, 64; “original image data” (unrastered print data) is supplied to simulation unit 12 that includes raster image processing associated with the printer device; paragraph 40-41, 52; the “result of simulation” (print data) is removed (outputted) from the simulation unit (image raster processor) as output to the output unit 13 during simulation); and
      providing feedback to the system monitor about an occurrence of an error message of the image raster processor or of another component of the printing apparatus (paragraph 63, 68-69, 71; when failure is not reproduced in simulation information about 

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Siemens as taught by Yasukawa to provide print raster simulation and feedback related to the simulation to the user providing the print job.
        The motivation to combine the references is to provide notification related to simulation failure to the user by email to inform the user about how to cope with the failure describing how to overcome the failure wherein the system performs changes to the simulation to resolve the failure and provides information of the changes that resolved the failure to the user (paragraph 3-5, 68-71).

However Siemens in view of Yasukawa does not disclose supplying the unrastered print data to an image raster processor of the printing apparatus to simulate printing.
        Sato discloses supplying the unrastered print data to an image raster processor of the printing apparatus to simulate printing (paragraph 41, 44, 45, 48, 62; PDL data from PC (unrastered data) is supplied to either preview image generator 305 or data rasterizer 311 (both being image raster processor of the MFP printer) for raster generation; paragraph 4, 62, 64, 67-69; printing is simulated by generating rasterized page data reflecting the print layout for preview without actually printing the data).
Siemens in view of Yasukawa as taught by Sato to provide transferring of the unrastered print data directly to the printer device for simulation process.
        The motivation to combine the references is to provide simulation of the rasterizing process by generating preview image of print data for display using the rasterizing unit based on print data supplied directly to the printer (paragraph 45, 62, 67-70).

However Siemens in view of Yasukawa does not disclose wherein a speed of the removal of the data from the raster image processor corresponds to a print speed.
          Misawa discloses wherein a speed of the removal of the data from the raster image processor corresponds to a print speed (paragraph 16, 25, 44-45; intermediate data generation unit 20 (can be considered raster processor since it performs portion of the rasterization process by generating intermediate data) transfers data out to the rendering processor thereby providing removal of data to the rendering processor; the speed of removal (transfer) is equal to the print speed of the print engine to prevent suspension).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Siemens as taught by Misawa to provide setting of raster speed in relation to the printer speed.
        The motivation to combine the references is to provide setup wherein the raster processing speed is at or higher than the printer speed to avoid possible suspending of 




       Regarding claim 4, Siemens discloses the method according to claim 1, wherein the system monitor of the digital high-capacity printing system is started by a service computer of the digital high-capacity printing system (paragraph 35-37, 72; monitoring is performed within the server and computer program is executed by computer (service computer) to implement and start the monitoring process).




       Regarding claim 6, Siemens discloses the method according to claim 1, wherein the system monitor of the digital high-capacity printing system is started by the print server (paragraph 35-36; server as part of output management system operates as system monitor that monitors printers of the high-capacity printers; the output management system including server is implemented with software that starts the monitoring).




       Regarding claim 9, Siemens discloses the method according to claim 1, wherein the print server and/or the printing apparatus include a plurality of modules, wherein the modules are software and/or hardware modules (paragraph 40, 42, 69; server 18 includes raster processing module 22 and trapping module 24 which can be software/hardware).




       Regarding claim 10, Yasukawa discloses the method according to claim 1, wherein a user, via the system monitor, activates the simulation state of the printing apparatus (paragraph 18, 20, 56-57, 64; user activates application to start the print processing on the terminal device that monitors fails (system monitor) that can start simulation of printer (simulation state) when there is failure).

       Regarding claim 11, Siemens discloses a non-transitory computer-readable storage medium with an executable program stored thereon, wherein, when executed, the 






       Regarding claim 12, Siemens discloses a system monitor for monitoring a simulation of a printing process of print jobs in a digital high-capacity printing system including a print server and a printing apparatus (paragraph 2, 35, 37-38, 42-43, 68; digital high capacity printers 30-36 in the system including server 18; raster simulation module provided in the server (system monitor); paragraph 35-36, 38, 40, 42-43; print server (output management system) functions as monitoring system for the printers), the system monitor comprising: 
      a memory that stores instructions (paragraph 33; data medium storing the program); and 
      a processor that is configured to execute the instructions to (paragraph 33, 40; server (processor) executes program): 
        control the print server to start a print job that includes unrastered print data (paragraph 35-36, 38, 40, 42-43, 47; print job including original print data (unrastered) from the host/client is started in the server 18 by conversion process of the print data; 
        control the print server to transfer the unrastered print data to the printing apparatus (paragraph 42, 47, 52; print data stream transferred to the printer includes the original print data (unrastered data)).



      Siemens discloses system monitor of the digital high-capacity printing system (paragraph 35-36; print server (system monitor)).  However Siemens does not disclose a processor that is configured to execute the instructions to:
        activate a simulation state of the printing apparatus;
        control to supply the unrastered print data to an image raster processor while data is steadily removed from the image raster processor to simulate printing
        analyze feedback provided to the system monitor about an occurrence of an error message of the image raster processor or of another component of the printing apparatus.
       Yasukawa discloses a processor that is configured to execute the instructions to (paragraph 18, 56; terminal device can be PC (processor) that executes application in s100):
        activate a simulation state of the printing apparatus (paragraph 20-21, 23, 57, 59, 64, 72; terminal device (system monitor) since it monitors fails; the terminal device 
        control to supply the unrastered print data to an image raster processor while data is steadily removed from the image raster processor to simulate printing (paragraph 24-28, 30, 34, 39, 64; “original image data” (unrastered print data) is supplied to simulation unit 12 that includes raster image processing associated with the printer device; paragraph 40-41, 52; the “result of simulation” (print data) is removed (outputted) from the simulation unit (image raster processor) as output to the output unit 13 during simulation);
        analyze feedback provided to the system monitor about an occurrence of an error message of the image raster processor or of another component of the printing apparatus (paragraph 20; terminal device monitors fails (system monitor); paragraph 63, 68-69, 71; when failure is not reproduced in simulation information about “mechanical failure” in printer (component) is generated and sent to the terminal device (system monitor) using email message including this error of the mechanical failure of the printer thereby providing feedback to the user of the terminal device; the terminal device (system monitor) analyzes the measures received and displays the measure and change program can be downloaded).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Siemens as taught by Yasukawa to provide print raster simulation and feedback related to the simulation to the user providing the print job.


However Siemens in view of Yasukawa does not disclose processor that is configured to execute the instructions to:
        control the printing apparatus to supply the unrastered print data to an image raster processor of the printing apparatus to simulate printing. 
         Sato discloses processor that is configured to execute the instructions to (paragraph 33, 41-42; CPU 205 of MFP 10):
        control the printing apparatus to supply the unrastered print data to an image raster processor of the printing apparatus to simulate printing (paragraph 33, 41-42; CPU 205 controls the PDL analyzer 305, preview image generator 305, and rasterizer 311; paragraph 41, 44, 45, 48, 62; PDL data from PC (unrastered data) under control of CPU of MFP is supplied to either preview image generator 305 or data rasterizer 311 (both being image raster processor of the MFP printer) for raster generation; paragraph 4, 62, 64, 67-69; printing is simulated by generating rasterized page data reflecting the print layout for preview without actually printing the data).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Siemens in view of Yasukawa as taught Sato to provide transferring of the unrastered print data directly to the printer device for simulation process.
        The motivation to combine the references is to provide simulation of the rasterizing process by generating preview image of print data for display using the rasterizing unit based on print data supplied directly to the printer (paragraph 45, 62, 67-70).

However Siemens in view of Yasukawa does not disclose wherein a speed of the removal of the data from the raster image processor corresponds to a print speed.
          Misawa discloses wherein a speed of the removal of the data from the raster image processor corresponds to a print speed (paragraph 16, 25, 44-45; intermediate data generation unit 20 (can be considered raster processor since it performs portion of the rasterization process by generating intermediate data) transfers data out to the rendering processor thereby providing removal of data to the rendering processor; the speed of removal (transfer) is equal to the print speed of the print engine to prevent suspension).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Siemens as taught by Misawa to provide setting of raster speed in relation to the printer speed.
        The motivation to combine the references is to provide setup wherein the raster processing speed is at or higher than the printer speed to avoid possible suspending of print operation that can result in wastage of print sheets and loss in productivity  (paragraph 44-45).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20090225336 to Siemens in view of US Patent Application Publication Pub. No. US 20070188485 to Yasukawa further in view of US Patent Application Publication Pub. No. US 20140157115 to Sato further in view of US Patent Application Publication Pub. No. US 20140192378 to Misawa further in view of US Patent Application Publication Pub. No. US 20110279844 to Urasawa.


       Regarding claim 2, Siemens in view of Yasukawa further in view of Sato further in view of Misawa does not disclose the method according to claim 1, wherein the system monitor is configured to ascribe predetermined weightings to different error messages.
       Urasawa discloses wherein the system monitor is configured to ascribe predetermined weightings to different error messages (paragraph 37-38, 59; malfunction detection section 140 monitors for fails in the MFP; paragraph 54-55; “malfunction message” (error message) are ascribed different priority level (weight) for the displaying process).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Siemens in view of Yasukawa further in view of Sato further in view of Misawa as taught by Urasawa to provide weights to the error messages that occur in the system.
        The motivation to combine the references is to provide priority display processing of error message that have higher priority than other error messages by displaying them .



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20090225336 to Siemens in view of US Patent Application Publication Pub. No. US 20070188485 to Yasukawa further in view of US Patent Application Publication Pub. No. US 20140157115 to Sato further in view of US Patent Application Publication Pub. No. US 20140192378 to Misawa further in view of US Patent Application Publication Pub. No. US 20170060494 to Palmen.

       Regarding claim 3, Siemens in view of Yasukawa further in view of Misawa does not disclose the method according to claim 1, wherein the steps of starting the print job, transferring the print data, simulation of printing, and providing feedback are implemented repeatedly, beginning with the starting of the print job, with a variation of defined parameters.
        Palmen discloses wherein the steps of starting the print job, transferring the print data, simulation of printing, and providing feedback are implemented repeatedly beginning with the starting of the print job, (paragraph 37, 40-43, 54-58, 150-155, 157; the print job/print assignment is generated at the computer 110 and then it is transferred to the print simulator module 130 for simulation; after simulation in step 3 of Fig. 4 the result of simulation is compared with “acceptable image” thus providing feedback; if the 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Siemens in view of Yasukawa further in view of Sato further in view of Misawa as taught by Palmen to provide printing simulation including adjustments to parameters for the simulation.
        The motivation to combine the references is to provide fast and efficient method for print simulation wherein plurality of print parameters can be concurrently simulated so as to achieve the best parameter that can be used for actual printing using different types of printers (paragraph 16-17, 156-157).



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20090225336 to Siemens in view of US Patent Application Publication Pub. No. US 20070188485 to Yasukawa further in view of US Patent Application Publication Pub. No. US 20140157115 to Sato further in view of US Patent Application Publication Pub. No. US 20140192378 to Misawa further in view of US Patent Application Publication Pub. No. US 20130094046 to Naito.

       Regarding claim 5, Siemens disclose the method according to claim 1, including the system monitor of the digital high-capacity printing system (paragraph 35-36, 38; print server (output management system) functions as monitoring system for the printers). However Siemens does not disclose wherein the system monitor is started by a controller of the printing apparatus.
       Naito discloses wherein the system monitor is started by a controller of the printing apparatus (paragraph 52-53, 57; CPU 308 (controller) of the image forming apparatus (printer) implements the start processing unit 601 that starts the monitoring of the printer via the monitoring unit 604).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Siemens in view of Yasukawa further in view of Sato further in view of Misawa as taught by Naito to provide monitoring unit within the printer that provides monitoring operation of the printer.
        The motivation to combine the references is to provide upon request from a central monitoring unit (monitoring apparatus 101) a monitoring process to be executed by the controller of the printer and automatically providing notification of abnormality related to non-printing status to the specified destination (paragraph 56-57).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20090225336 to Siemens in view of US Patent Application Publication Pub. No. US 20070188485 to Yasukawa further in view of US Patent Application Publication Pub. No. US 20140157115 to Sato further in view of US Patent Application Publication Pub. No. US 20140192378 to Misawa further in .

       Regarding claim 7, Palmen discloses the method according to claim 3, wherein the variation of the define parameters comprises varying the print speed (paragraph 58, 150-157; print parameters are adjusted (variation) if the simulated result is not acceptable including conveying speed variation).
However Palmen does not disclose wherein a minimum printing duration being determined from a maximum achievable print speed and from a page count of the print data.     
         Koga discloses wherein a minimum printing duration being determined from a maximum achievable print speed (paragraph 114-116; shortest print time (PT) (min print duration) per page is function of max print speed of the printer) and from a page count of the print data (paragraph 102, 114-116; shortest print time (PT) (min print duration) per page is added up for all pages in job (page count) in same way as calculating GT time).     
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Siemens in view of Yasukawa further in view of Sato further in view of Misawa further in view of Palmen as taught by Koga to provide determination of shortest print time based on known printer parameter such as speed.
        The motivation to combine the references is to provide control of using or not using spooling method for printing multiple copies based on determined minimum print time .



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20090225336 to Siemens in view of US Patent Application Publication Pub. No. US 20070188485 to Yasukawa further in view of US Patent Application Publication Pub. No. US 20140157115 to Sato further in view of US Patent Application Publication Pub. No. US 20140192378 to Misawa further in view of US Patent Application Publication Pub. No. US 20110279844 to Urasawa.


       Regarding claim 13, Siemens in view of Yasukawa further in view of Sato further in view of Misawa does not disclose the system monitor according to claim 12, wherein the processor is configured to ascribe predetermined weightings to different error messages.
       Urasawa discloses wherein the processor is configured to ascribe predetermined weightings to different error messages (paragraph 37-38, 59; malfunction detection section 140 monitors for fails in the MFP; paragraph 54-55; “malfunction message” (error message) are ascribed different priority level (weight) for the displaying process).
 Siemens  in view of Yasukawa further in view of Sato further in view of Misawa as taught by Urasawa to provide weights to the error messages that occur in the system.
        The motivation to combine the references is to provide priority display processing of error message that have higher priority than other error messages by displaying them at higher position on the display relative to other error messages to bring attention to the user of this higher priority messages (paragraph 55, 75).




Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070240042 to Sato discloses preview method (see Abstract).
US 20040136020 to Kumada discloses color process simulation (see Abstract).
US 20080137914 to Minhas discloses simulation of print jobs (see Abstract).
US 20090201534 to Truong discloses print job simulation for inserts (see Abstract).
J. Zeng and Jun Li, "Operations simulation as a cloud based service," IEEE Conference Anthology, 2013, pp. 1-5, doi: 10.1109/ANTHOLOGY.2013.6784975 discloses digital print simulation (see Abstract).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
(571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

1/12/2022